DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 18, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation, "wherein the struts connect adjacent cylindrical rails…" in Line 1.  There is insufficient antecedent basis for this limitation in the claim. In addition, it is understood that more than one strut (e.g. 142 and 144) are provided in total. However, more than one strut is not provided for connecting adjacent cylindrical rails. Figure 1 clearly shows a single strut (142) connecting adjacent cylindrical rails (136 and 138), not more than one strut (i.e. struts as in claim 1). Thus, it is also unclear how multiple struts connect adjacent cylindrical rails. In order to expedite prosecution, the examiner has interpreted this claim as disclosing, "wherein a strut connects adjacent cylindrical rails…". However, appropriate correction is requested. 
Claim 18 recites the limitation, " the three cylindrical rails…" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. The examiner believes that claim 18 should depend from claim 17 and has been interpreted as such in the rejection below. However, appropriate correction is requested.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 10-13 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trabold (1402686). 

In reference to claim 1, Trabold discloses an offset adjustable wrench (Figure 1) comprising: a base (see figure below) comprising a chamber (at F and H), a sliding element (E) received in the chamber (Figures 1 and 2), the sliding element comprising a plurality of cylindrical rails (see figure below), a first jaw (B) connected with the base (Figures 1 and 2), a second jaw (C) connected with the sliding element (Figures 1 and 2), and a worm gear (R) configured to operatively engage with the sliding element such that rotation of the worm gear translates the sliding element relative to the base, thereby translating the first jaw relative to the second jaw (Page 2, Lines 4-24 and Figures 1-4).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Plurality of rails)][AltContent: textbox (Base)][AltContent: ]
    PNG
    media_image1.png
    265
    195
    media_image1.png
    Greyscale

In reference to claim 2, Trabold discloses that the sliding element comprises teeth (Q) that are configured to engage with the worm gear (Page 2, Lines 4-12). 

In reference to claim 3, Trabold discloses that a handle (D) connected to the base, wherein the first jaw and second jaw are offset (i.e. at least radially offset from a longitudinal axis of D) from the handle (Figure 1). 

In reference to claim 10, As Best Understood, Trabold discloses that a strut (see figure below) connects adjacent cylindrical rails (i.e. upper and lower rails) of the plurality of cylindrical rails (see figure below). 
[AltContent: textbox (Strut)][AltContent: arrow]
    PNG
    media_image1.png
    265
    195
    media_image1.png
    Greyscale

In reference to claim 11, Trabold discloses that the chamber comprises contours corresponding to contours of the sliding element (Page 1, Lines 66-70 and 96-99 and Figure 2).

In reference to claim 12, Trabold discloses that the second jaw is limited to 5 mm or less (i.e. 0 mm of movement because portion P prevents “lateral breakage” see Page 2, Lines 1-3) of movement in a direction (i.e. a lateral direction extending along a Z-axis, see figure below) that is not directly towards or away from the first jaw. 
[AltContent: textbox (Z)][AltContent: textbox (Y)][AltContent: textbox (X)][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    241
    278
    media_image2.png
    Greyscale

In reference to claim 13, Trabold discloses an adjustable wrench comprising: a base (see figure on page 6 above) comprising a cavity (at F and H), a fixed jaw (B) connected to the base (Figures 1 and 2), a sliding guide (E) configured to be received in the cavity, the sliding guide comprising rails (see figure on page 6 above), an adjustable jaw (C) connected to the sliding guide, a worm screw (R) configured to engage with the sliding guide such that rotation of the worm screw translates the sliding guide relative to the base, causing the adjustable jaw to be moved relative to the fixed jaw (Page 2, Lines 4-24) and a handle (D) configured to be grasped by a user, wherein the fixed jaw and the adjustable jaw are offset (i.e. at least radially offset from a longitudinal axis of D) from the handle (Figure 1).

In reference to claim 19, Trabold discloses that the cavity comprises a periphery that corresponds to a periphery of the sliding guide (see Figure 2). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Trabold (1402686) in view of Schweigert (1805298). 

In reference to claims 4 and 14, Trabold discloses the claimed invention as previously mentioned above, but lacks, a handle disposed on a first plane, wherein the first jaw and second jaw are disposed on a second plane that is offset from the first plane. 
	However, Schweigert teaches that it is old and well known in the art at the time the invention was made to provide a wrench (Figure 10) including a handle (16’) disposed on a first plane (i.e. a horizontal plane extending along the length of 16’ in Figure 10), wherein a first jaw (13) and a second jaw (14) are disposed on a second plane (i.e. an angled plane formed along element 12 when element 24 is pivoted with respect to elements 25 such that element 12 extends vertically with respect to handle 16’) that is offset from the first plane (see Page 1, Lines 68-76). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Trabold, with the known technique of providing a handle disposed on a first plane, a first jaw and a second jaw disposed on a second plane that is offset from the first plane, as taught by Schweigert, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which allows a user to pivot the head/jaws relative to the handle into any desired position as needed by a user thereby reaching hard to reach areas more easily. 

In reference to claim 5, Schweigert discloses that the first plane and second plane are angled relative to each other (Page 1, Lines 68-76 and Figure 10). 

In reference to claim 6, Schweigert discloses that the first plane is at a five degree angle relative to the second plane because the head member (12) can be pivoted in a plane by “any amount” which includes a five degree angle (Page 1, Lines 68-76 and Figure 10). 

In reference to claims 7 and 15, Schweigert discloses that a base (at 12) extends at an angle (formed when element 24 is pivoted with respect to elements 25) between the handle and the first jaw (13, Figure 10 and Page 1, Lines 68-76).

In reference to claims 8 and 16, Schweigert discloses that the base extends at an angle of 150 degrees between the handle and the first jaw because the base member (12) can be pivoted in a plane by “any amount” which includes 150 degrees (Page 1, Lines 68-76 and Figure 10).

Claims 9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Trabold (1402686) and optionally in further view of Picone (2008/0196558). 

In reference to claims 9 and 17, Trabold discloses the claimed invention as previously mentioned above and shows that the plurality of cylindrical rails includes two cylindrical rails, but lacks, the plurality of cylindrical rails comprises three cylindrical rails.
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an extra rail (thereby providing three rails), since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In this situation, by including three rails the connection between the jaw and the handle can be strengthened thereby preventing lateral breakage. 
	Optionally, Picone also teaches that it is old and well known in the art at the time the invention was made to provide a wrench (110, Figures 9, 10 and 13) having a movable jaw (117) including a plurality of cylindrical rails that comprises three cylindrical rails (at upper 128a, lower 128a and 122, see paragraphs 60 and 72 and Figure 13). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the two cylindrical rails, of Trabold, with the known technique of providing three cylindrical rails, as taught by Picone, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively stabilizes and reduces friction of the moveable jaw member thereby increasing performance of the wrench during normal operation. 

In reference to claim 18, As best Understood, Trabold discloses the claimed invention as previously mentioned above and shows that the cavity includes two cylindrical slots (at F and H in Figure 1), but lacks, a cavity having three cylindrical slots corresponding to three cylindrical rails. 
	However, as discussed above, it would be obvious to include three cylindrical rails and furthermore, it would have also been obvious to one having ordinary skill in the art at the time the invention was made to provide an extra slot (thereby providing three slots corresponding to three rails), since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In this situation, by including three slots the connection between the jaw and the handle can be strengthened thereby preventing lateral breakage. 
	Optionally, Picone also teaches that it is old and well known in the art at the time the invention was made to provide a wrench (210, Figures 21a-24) having a cavity (230, Figure 22) having three cylindrical slots (at least in part because of the curvature of elements 228a, 228b and 230).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the two cylindrical slots, of Trabold, with the known technique of providing three cylindrical slots, as taught by Picone, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively stabilizes and reduces friction of the moveable jaw member thereby increasing performance of the wrench during normal operation. 

Claim 20, is rejected under 35 U.S.C. 103 as being unpatentable over Trabold (1402686) in view of Schweigert (1805298) and optionally in further view of Picone (2008/0196558). 

In reference to claim 20, Schweigert discloses an offset adjustable wrench comprising: a base (see figure on page 6 above) comprising a cavity (at F and H), the cavity comprising two cylindrical slots (F and H), a guide (E) comprising two cylindrical rails  (see figure on page 6 above) configured to be respectively received in the cylindrical slots of the cavity, wherein one of the cylindrical rails comprises teeth (Q), a fixed jaw (B) connected with the base, an adjustable jaw (C) connected with the guide (Figure 1), a worm gear (R) configured to engage with the teeth of the one of the cylindrical rails such that rotation of the worm gear translates the guide within the cavity relative to the base to move the adjustable jaw relative to the fixed jaw while maintaining the adjustable jaw opposite the fixed jaw (Page 2, Lines 4-24) and a handle (D). 
	Schweigert lacks,  the base extending from the handle at an angle such that the adjustable jaw and fixed jaw are positioned on a plane that is offset from another plane of the handle, that the plurality of cylindrical rails comprises three cylindrical rails and that the plurality of cylindrical slots comprises three cylindrical slots. 
However, Schweigert teaches that it is old and well known in the art at the time the invention was made to provide a wrench (Figure 10) including a handle (16’) disposed on a first plane (i.e. a horizontal plane extending along the length of 16’ in Figure 10), wherein a first jaw (13) and a second jaw (14) are disposed on a second plane (i.e. an angled plane formed along element 12 when element 24 is pivoted with respect to elements 25 such that element 12 extends vertically with respect to handle 16’) that is offset from the first plane (see Page 1, Lines 68-76). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Trabold, with the known technique of providing a handle disposed on a first plane, a first jaw and a second jaw disposed on a second plane that is offset from the first plane, as taught by Schweigert, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which allows a user to pivot the head/jaws relative to the handle into any desired position as needed by a user thereby reaching hard to reach areas more easily. 
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an extra rail (thereby providing three rails), since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In this situation, by including three rails the connection between the jaw and the handle can be strengthened thereby preventing lateral breakage. 
Furthermore, it would have also been obvious to one having ordinary skill in the art at the time the invention was made to provide an extra slot (thereby providing three slots corresponding to three rails), since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In this situation, by including three slots the connection between the jaw and the handle can be strengthened thereby preventing lateral breakage.
And, optionally, Picone teaches that it is old and well known in the art at the time the invention was made to provide a wrench (110, Figures 9, 10 and 13) having a movable jaw (117) including a plurality of cylindrical rails that comprises three cylindrical rails (at upper 128a, lower 128a and 122, see paragraphs 60 and 72 and Figure 13) and also teaches that it is old and well known in the art at the time the invention was made to provide a wrench (210, Figures 21a-24) having a cavity (230, Figure 22) having three cylindrical slots (at least in part because of the curvature of elements 228a, 228b and 230).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the two cylindrical rails and the two cylindrical slots, of Trabold, with the known technique of providing three cylindrical rails and three cylindrical slots, as taught by Picone, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively stabilizes and reduces friction of the moveable jaw member thereby increasing performance of the wrench during normal operation. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang (6799493) shows that it is known in the art to provide an adjustable wrench with multiple slots (11, 21 and 27) and rails (12, 17 and 22) on fixed (16) and movable jaws (26, Figure 3). 
Barnes (2643569) discloses an adjustable wrench having multiple slots and rails for connecting a movable jaw (12) to a base (central portion above element 10) and to a fixed jaw (at 11, Figures 1-7). 
Nalley (2978938) discloses an adjustable wrench having a pivotal base portion (4) that pivots with respect to a pivotal handle (3, Figure 2). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723